UNITED STATES securities and exchange commission Washington, D.C. 20549 form 10-q (Mark One) [ X ] quarterly report pursuant to section 13 or 15 (d ) of THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR [ ] transition report pursuant to section 13 or 15 ( d ) of the SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-31830 CATHAY GENERAL BANCORP (Exact name of registrant as specified in its charter) Delaware 95-4274680 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 North Broadway, Los Angeles, California (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 625-4700 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☑No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☑ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.01 par value, 82,606,382 shares outstanding as of August 3, 2015. CATHAY GENERAL BANCORP AND SUBSIDIARies 2 ND quarter 2-Q table of contents PART I – FINANCIAL INFORMATION 3 Item 1. FINANCIAL STATEMENTS (Unaudited) 3 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 34 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 59 Item 4. CONTROLS AND PROCEDURES. 60 PART II – OTHER INFORMATION 60 Item 1. LEGAL PROCEEDINGS. 60 Item 1A RISK FACTORS. 61 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 61 Item 3. DEFAULTS UPON SENIOR SECURITIES. 62 Item 4. MINE SAFETY DISCLOSURES. 62 Item 5. OTHER INFORMATION. 62 Item 6. EXHIBITS. 62 SIGNATURES 63 Forward-Looking Statements In this Quarterly Report on Form10-Q, the term “Bancorp” refers to Cathay General Bancorp and the term “Bank” refers to Cathay Bank. The terms “Company,” “we,” “us,” and “our” refer to Bancorp and the Bank collectively. The statements in this report include forward-looking statements within the meaning of the applicable provisions of the Private Securities Litigation Reform Act of 1995 regarding management’s beliefs, projections, and assumptions concerning future results and events. We intend such forward-looking statements to be covered by the safe harbor provision for forward-looking statements in these provisions. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including statements about anticipated future operating and financial performance, financial position and liquidity, growth opportunities and growth rates, growth plans, acquisition and divestiture opportunities, business prospects, strategic alternatives, business strategies, financial expectations, regulatory and competitive outlook, investment and expenditure plans, financing needs and availability, and other similar forecasts and statements of expectation and statements of assumptions underlying any of the foregoing. Words such as “aims,” “anticipates,” “believes,” “can,” “continue,” “could,” “estimates,” “expects,” “hopes,” “intends,” “may,” “optimistic,” “plans,” “potential,” “possible,” “predicts,” “projects,” “seeks,” “shall,” “should,” “will,” and variations of these words and similar expressions are intended to identify these forward-looking statements. Forward-looking statements by us are based on estimates, beliefs, projections, and assumptions of management and are not guarantees of future performance. These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from our historical experience and our present expectations or projections. Such risks and uncertainties and other factors include, but are not limited to, adverse developments or conditions related to or arising from: ● U.S. and international business and economic conditions; ● possible additional provisions for loan losses and charge-offs; ● credit risks of lending activities and deterioration in asset or credit quality; ● extensive laws and regulations and supervision that we are subject to, including potential supervisory action by bank supervisory authorities; ● increased costs of compliance and other risks associated with changes in regulation, including the implementation of the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”); ● higher capital requirements from the implementation of the Basel III capital standards; ● compliance with the Bank Secrecy Act and other money laundering statutes and regulations; ● potential goodwill impairment; ● liquidity risk; ● fluctuations in interest rates; ● risks associated with acquisitions and the expansion of our business into new markets; ● inflation and deflation; ● real estate market conditions and the value of real estate collateral; ● environmental liabilities; 1 ● our ability to compete with larger competitors; ● our ability to retain key personnel; ● successful management of reputational risk; ● natural disasters and geopolitical events; ● general economic or business conditions in Asia, and other regions where the Bank has operations; ● failures, interruptions, or security breaches of our information systems; ● our ability to adapt our systems to technological changes; ● risk management processes and strategies; ● adverse results in legal proceedings; ● certain provisions in our charter and bylaws that may affect acquisition of the Company; ● changes in accounting standards or tax laws and regulations; ● market disruption and volatility; ● restrictions on dividends and other distributions by laws and regulations and by our regulators and our capital structure; ● issuance of preferred stock; ● successfully raising additional capital, if needed, and the resulting dilution of interests of holders of our common stock; and ● the soundness of other financial institutions. These and other factors are further described in Bancorp’s Annual Report on Form 10-K for the year ended December 31, 2014 (Item 1A in particular), other reports and registration statements filed with the Securities and Exchange Commission (“SEC”), and other filings it makes with the SEC from time to time. Actual results in any future period may also vary from the past results discussed in this report. Given these risks and uncertainties, readers are cautioned not to place undue reliance on any forward-looking statements, which speak to the date of this report. We have no intention and undertake no obligation to update any forward-looking statement or to publicly announce any revision of any forward-looking statement to reflect future developments or events, except as required by law. Bancorp’s filings with the SEC are available at the website maintained by the SEC at http://www.sec.gov, or by request directed to Cathay General Bancorp, 9650 Flair Drive, El Monte, California 91731, Attention: Investor Relations (626) 279-3286. 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED ) CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) June 30, 2015 December 31, 2014 Assets Cash and due from banks $ 166,933 $ 176,830 Short-term investments and interest bearing deposits 48,711 489,614 Securities available-for-sale (amortized cost of $1,547,642 in 2015 and $1,324,408 in 2014) 1,545,699 1,318,935 Loans held for sale - 973 Loans 9,502,008 8,914,080 Less: Allowance for loan losses ) ) Unamortized deferred loan fees, net ) ) Loans, net 9,338,364 8,740,268 Federal Home Loan Bank stock 17,250 30,785 Other real estate owned, net 23,839 31,477 Affordable housing investments and alternative energy partnerships, net 160,419 104,579 Premises and equipment, net 97,616 99,682 Customers’ liability on acceptances 26,378 35,656 Accrued interest receivable 27,747 25,364 Goodwill 316,340 316,340 Other intangible assets, net 2,948 3,237 Other assets 146,072 143,106 Total assets $ 11,918,316 $ 11,516,846 Liabilities and Stockholders’ Equity Deposits Non-interest-bearing demand deposits $ 1,671,970 $ 1,664,914 Interest-bearing deposits: NOW deposits 871,126 778,691 Money market deposits 1,682,999 1,538,187 Savings deposits 562,602 533,940 Time deposits 4,550,166 4,267,728 Total deposits 9,338,863 8,783,460 Securities sold under agreements to repurchase 400,000 450,000 Advances from the Federal Home Loan Bank 210,000 425,000 Other borrowings for affordable housing investments 20,261 19,934 Long-term debt 119,136 119,136 Acceptances outstanding 26,378 35,656 Other liabilities 134,613 80,772 Total liabilities 10,249,251 9,913,958 Commitments and contingencies - - Stockholders’ Equity Common stock, $0.01 par value, 100,000,000 shares authorized, 84,232,727 issued and 80,025,162 outstanding at June 30, 2015, and 84,022,118 issued and 79,814,553 outstanding at December 31, 2014 842 840 Additional paid-in-capital 790,897 789,519 Accumulated other comprehensive loss, net ) ) Retained earnings 1,005,844 943,834 Treasury stock, at cost (4,207,565 shares at June 30, 2015, and at December 31, 2014) ) ) Total equity 1,669,065 1,602,888 Total liabilities and equity $ 11,918,316 $ 11,516,846 See accompanying notes to unaudited condensed consolidated financial statements 3 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited ) Three months ended June 30, Six months ended June 30, (In thousands, except share and per share data) Interest and Dividend Income Loans receivable, including loan fees $ 104,995 $ 97,454 $ 205,095 $ 190,186 Investment securities 5,346 6,708 9,120 14,284 Federal Home Loan Bank stock 1,677 421 2,258 871 Deposits with banks 368 479 847 928 Total interest and dividend income 112,386 105,062 217,320 206,269 Interest Expense Time deposits 9,122 8,637 17,914 17,038 Other deposits 3,019 2,540 5,793 4,831 Securities sold under agreements to repurchase 3,934 6,943 7,859 13,873 Advances from Federal Home Loan Bank 117 497 210 696 Long-term debt 1,440 828 2,864 1,556 Total interest expense 17,632 19,445 34,640 37,994 Net interest income before reversal for credit losses 94,754 85,617 182,680 168,275 Reversal for loan losses ) Net interest income after reversal for credit losses 96,904 89,317 189,830 171,975 Non-Interest Income Securities (losses)/gains, net ) 506 ) 6,466 Letters of credit commissions 1,391 1,520 2,659 2,988 Depository service fees 1,293 1,306 2,594 2,669 Other operating income 6,267 5,689 12,268 11,457 Total non-interest income 5,619 9,021 14,168 23,580 Non-Interest Expense Salaries and employee benefits 24,463 23,391 47,079 46,842 Occupancy expense 3,986 3,896 8,007 7,758 Computer and equipment expense 2,292 2,534 4,794 4,836 Professional services expense 6,287 5,263 11,639 10,419 FDIC and State assessments 2,244 2,277 4,504 4,431 Marketing expense 1,321 1,519 2,141 2,083 Other real estate owned (income)/expense ) ) ) 382 Amortization of investments in low income housing and alternative energy partnerships 5,467 1,018 7,850 3,454 Amortization of core deposit intangibles 147 124 324 296 Costs associated with debt redemption - ) - 2,821 Other operating expense 3,164 3,423 6,681 7,259 Total non-interest expense Income before income tax expense 54,938 55,825 112,282 104,974 Income tax expense 9,738 20,741 31,102 38,631 Net income $ 45,200 35,084 81,180 66,343 Other comprehensive income, net of tax Unrealized holding (loss)/gain on securities available-for-sale ) 13,750 104 24,844 Less: reclassification adjustments included in net income ) 293 ) 3,748 Unrealized holding gain/(loss) on cash flow hedge derivatives 2,328 ) 740 ) Total other comprehensive (loss)/gain, net of tax ) 13,194 2,787 20,833 Total comprehensive income $ 43,064 $ 48,278 $ 83,967 $ 87,176 Net income per common share: Basic $ 0.57 $ 0.44 $ 1.02 $ 0.83 Diluted $ 0.56 $ 0.44 $ 1.01 $ 0.83 Cash dividends paid per common share $ 0.14 $ 0.07 $ 0.24 $ 0.12 Average common shares outstanding Basic 79,939,197 79,642,993 79,887,699 79,619,506 Diluted 80,698,994 80,046,471 80,505,265 80,042,946 See accompanying notes to unaudited condensed consolidated financial statements. 4 CATHAY GENERAL BANCORP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited ) Six months ended June 30 (In thousands) Cash Flows from Operating Activities Net income $ 81,180 $ 66,343 Adjustments to reconcile net income to net cash provided by/(used in) operating activities: Credit for loan losses ) ) Provision for losses on other real estate owned 368 1,616 Deferred tax liability 8,797 10,483 Depreciation and amortization 6,864 3,896 Net gains on sale and transfer of other real estate owned ) ) Net gains on sale of loans ) ) Proceeds from sales of loans 19,170 9,914 Originations of loans held-for-sale ) ) Net change in trading securities - 4,936 Write-downs on venture capital investments 327 268 Write-downs on impaired securities 3,875 - Net gains on sales and calls of securities ) ) Amortization/accretion of security premiums/discounts, net 1,770 1,723 Excess tax short-fall from share-based payment arrangements 5,619 1,177 Stock based compensation and stock issued to officers as compensation 2,738 1,997 Net change in accrued interest receivable and other assets ) ) Net change in other liabilities ) ) Net cash provided by operating activities 86,373 66,726 Cash Flows from Investing Activities Decrease/(increase) in short-term investments 440,903 ) Purchase of investment securities available-for-sale ) ) Proceeds from sale of investment securities available-for-sale 958,656 466,867 Proceeds from repayments, maturities and calls of investment securities available-for-sale 36,512 175,398 Purchase of Federal Home Loan Bank stock - ) Redemptions of Federal Home Loan Bank stock 13,535 5,371 Net increase in loans ) ) Purchase of premises and equipment ) ) Proceeds from sales of other real estate owned 10,139 17,931 Investment in affordable housing & alternative energy partnerships ) ) Net cash used in investing activities ) ) Cash Flows from Financing Activities Net increase in deposits 555,369 599,146 Net decrease in federal funds purchased and securities sold under agreements to repurchase ) ) Advances from Federal Home Loan Bank 4,632,000 6,452,400 Repayment of Federal Home Loan Bank borrowings ) ) Cash dividends paid ) ) Repayment of other borrowings - ) Proceeds from shares issued under Dividend Reinvestment Plan 2,752 875 Proceeds from exercise of stock options 1,713 - Taxes paid related to net share settlement of RSUs ) ) Excess tax short-fall from share-based payment arrangements ) ) Net cash provided by financing activities 269,841 487,014 Increase in cash and cash equivalents ) 92,113 Cash and cash equivalents, beginning of the period 176,830 153,747 Cash and cash equivalents, end of the period $ 166,933 $ 245,860 Supplemental disclosure of cash flow information Cash paid during the period: Interest $ 34,505 $ 38,910 Income taxes paid $ 43,534 $ 40,864 Non-cash investing and financing activities: Net change in unrealized holding gain on securities available-for-sale, net of tax $ 2,046 $ 21,096 Net change in unrealized holding gain/(loss) on cash flow hedge derivatives $ 740 $ ) Transfers to other real estate owned from loans held for investment $ 866 $ 975 See accompanying notes to unaudited condensed consolidated financial statements. 5 CATHAY GENERAL BANCORP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Business Cathay General Bancorp (“Bancorp”) is the holding company for Cathay Bank (the “Bank” and, together, the “Company”), seven limited partnerships investing in affordable housing investments in which the Bank is the sole limited partner, and GBC Venture Capital, Inc. Bancorp also owns 100% of the common stock of five statutory business trusts created for the purpose of issuing capital securities. The Bank was founded in 1962 and offers a wide range of financial services. As of June 30, 2015, the Bank operated 21 branches in Southern California, 12 branches in Northern California, nine branches in New York State, three branches in Illinois, three branches in Washington State, two branches in Texas, one branch in Massachusetts, one branch in New Jersey, one branch in Nevada, one branch in Hong Kong, and a representative office in Shanghai and in Taipei. Deposit accounts at the Hong Kong branch are not insured by the Federal Deposit Insurance Corporation (the “FDIC”). 2. Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the interim periods presented are not necessarily indicative of the results that may be expected for the year ending December 31, 2015. For further information, refer to the audited consolidated financial statements and notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2014. The preparation of the condensed consolidated financial statements in accordance with GAAP requires management of the Company to make a number of estimates and assumptions relating to the reported amount of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. The most significant estimates subject to change are the allowance for loan losses, goodwill impairment, and other-than-temporary impairment. 3. Recent Accounting Pronouncements In June 2014, the Financial Accounting Standards Board (“FASB”) issued ASU 2014-12, “ Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period .” ASU No. 2014-12 requires that a performance target that affects vesting and that could be achieved after the requisite service period be treated as a performance condition. An entity should recognize compensation cost in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the periods for which the requisite service has already been rendered. If the performance target becomes probable of being achieved before the end of requisite service period, the remaining unrecognized compensation cost should be recognized prospectively over the remaining requisite service period. The total amount of compensation cost recognized during and after the requisite service period should reflect the number of awards that are expected to vest and should be adjusted to reflect those awards that ultimately vest. ASU 2014-12 becomes effective for interim and annual periods beginning on or after December 15, 2015. Adoption of ASU 2014-12 is not expected to have a significant impact on the Company’s consolidated financial statements. 6 ASU 2014-15, “ Presentation of Financial Statements-Going Concern (Subtopic 205-40): Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern ”, issued by the FASB in August 2014, requires an entity’s management to evaluate and disclose conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern within one year after the date that the financial statements are issued. In addition, an entity’s management is to disclose management’s plans that alleviated or that are intended to mitigate the conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern. ASU 2014-15 becomes effective for interim and annual periods beginning on or after December 15, 2016. Adoption of ASU 2014-15 is not expected to have a significant impact on the Company’s consolidated financial statements. In February 2015, the FASB issued ASU 2015-02,“
